Citation Nr: 0208616	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  94-47 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from January 1964 to 
September 1966.

This case was before the Board of Veteran's Appeals (Board) 
in December 2000 at which time the appellant's claim for 
service connection for posttraumatic stress disorder (PTSD) 
was denied.  At that time, the Board noted that the appellant 
had perfected an appeal regarding an April 1988 decision by 
the Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs which denied a claim for 
service connection for an acquired psychiatric disorder.  The 
Board remanded the case to the RO for further development, 
and the issue has been returned to the Board for further 
appellate review.  The St. Petersburg RO currently has 
jurisdiction over the claim.


FINDINGS OF FACT

1.  The appellant's diagnoses of antisocial personality 
disorder, emotionally unstable personality, and narcissistic 
personality are personality disorders.

2.  There is no competent medical evidence that the 
appellant's major depression, which was first diagnosed and 
treated many years after service, is causally related to 
events during his active service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991); 38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. §§ 
3.303(c), 4.9 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000.  In pertinent part, 
this law redefines VA's notice and duty to assist 
requirements.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  VA has enacted regulations to implement 
the provisions of the VCAA.  66 Fed. Reg. 45620-45632 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326)).  These changes in law are potentially 
applicable to the claim on appeal.  See  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The RO has developed this case 
pursuant to the VCAA.

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA and 
its implementing regulations.  By virtue of a Statement of 
the Case (SOC), the appellant has been provided ample notice 
of the Reasons and Bases in denying his claim.  In this case, 
the appellant has presented testimony, documentary evidence 
and medical evidence in support of his service connection 
claim.  As addressed below, the appellant's diagnosed 
personality disorders/traits are not subject to service 
connection as a matter of law.  His PTSD diagnosis was 
previously addressed by final Board decision dated in 
December 2000.  Therefore, the dispositive issue on appeal 
concerns whether his diagnosed major depression was incurred 
in or aggravated by service.  The evidence in this case 
demonstrates that the appellant underwent extensive 
psychiatric evaluation in service, at which time he was 
diagnosed with a personality disorder and found to have been 
engaging in manipulative behavior.  He was given a "NORMAL" 
clinical evaluation of his psychiatric status on his 
discharge examination in September 1966.  He was first 
diagnosed with major depression greater than 25 years 
following his discharge from service without any competent 
opinion relating this diagnosis to service.  Based on this 
record, the Board finds that the record contains sufficient 
medical evidence to make a decision on this claim.  See 38 
U.S.C. § 5103A(d)(3) (West Supp. 2001).

The Board further notes that, by letter dated in October 
2001, the RO notified the appellant of the requirements of 
the VCAA, the types of information and evidence necessary to 
substantiate his claim, and the types of evidence that the 
appellant was ultimately responsible for submitting.  In a 
subsequent SOC dated in October 2001, the RO notified the 
appellant of the evidence reviewed in adjudicating his claim.  
In July 2002, the RO notified the appellant that his claim 
was being directed to the Board, and that any request to 
submit new evidence or request a hearing should be sent to 
the Board.  The RO has previously provided the appellant with 
copies of his medical records.  To date, the appellant has 
not requested additional VA assistance nor identified any 
additional records relevant to his claim on appeal.  

Based upon the above, the Board finds that no reasonable 
possibility exists that any further assistance would aid the 
appellant in substantiating his claim.  In this respect, the 
case has been fully developed, proper notice has been issued 
and there are no outstanding requests to obtain additional 
evidence or information.  

The appellant's enlistment examination, dated in January 
1964, reveals a "NORMAL" clinical evaluation of his 
psychiatric status.  On July 12, 1965, he received non-
judicial punishment due to an unauthorized absence (UA) from 
the USS KRETCHMER for the time period of July 2 to July 7, 
1965.  On July 19, 1965, he again received non-judicial 
punishment due to UA, showing disrespect to a commissioned 
officer and failing to obey an order or regulation.  On July 
29, 1965, he was confined to the brig for 3 days due to 
misbehavior of sentinel or lookout.

On May 16, 1966, the appellant missed the sailing of his 
assigned ship, and he had UA until the shore patrol 
apprehended him on June 1, 1966.  On June 8, 1966, he 
received a Summary court-martial following a Captain's Mast 
proceeding.  He again went UA from June 8, 1966 until he was 
apprehended on June 11, 1996.  On this date, he reported to 
sick bay while aboard the USS MOORE following an attempt to 
lacerate his left wrist.  He requested to see a psychiatrist 
concerning a personal problem.  He was treated for an 
"abrasion" and admitted to the psychiatric ward at the US 
Naval Hospital (USNH) at Haven based upon a diagnosis of an 
"anxiety reaction."

Clinical records from the USNH at Haven noted the appellant's 
complaint of feeling mad, unhappy and disgusted since leaving 
his wife, who was three months' pregnant, on the East Coast 
the previous year.  He went UA in May 1966 in order to bring 
his wife to the West Coast and had subsequent UA's to be with 
his wife.  He "scratched" his wrists following his most 
recent apprehension and lock up, and had hit his wife the day 
before for no apparent reason.  His pre-service history 
revealed that he came from a broken home and that his mother 
blamed him for the death of his older brother.  He also 
reported a history of attacking his 10th grade teacher and 
two arrests for auto theft which were dropped.  He denied any 
previous problems with employers or shipmates.

On mental status examination, the appellant presented as a 
bitter, resentful and articulate individual who was aware of 
himself.  He talked mostly about bitterness and resentment 
toward his mother and the Navy and his longing to be with his 
wife.  He threatened suicide if he did not get what he 
wanted.  He was shaking with a generalized tremor.  The 
examiner indicated that the appellant knew the difference 
between right and wrong, and could adhere to the right and 
could cooperate in his own defense.  The examiner thought it 
unlikely that the appellant would make a suitable adjustment 
if he was separated from his wife.  Diagnosis was of 
emotionally unstable personality with a recommendation that, 
if the appellant was not discharged for legal reasons, he 
should be administratively discharged.

On July 13, 1966, the appellant was sentenced to four months 
confinement in the Long Beach Brig following a Naval 
Officer's Special Court Martial.  He was a continual problem 
due to suicidal gestures and had to be transferred to the 
USNH at Camp Pendleton.  He soon was a hospital management 
problem and he escaped from custody shortly after his 
admission.  He was apprehended a short while later and 
returned to the brig.  On neuropsychiatric evaluation, dated 
on July 18, 1966, he admitted to resorting to behavior such 
as wrist abrasions, putting his head in a toilet bowl, 
ingesting cleaning solution and faking amnesia to avoid 
completing his sentence in the brig.  His mental status 
evaluation was negative for active psychosis or suicidal 
ideations, and his self-injurious acts were viewed as 
attempts to "manipulate" his environment.  It was felt that 
his type of management problem was best handled in the brig 
rather than in a hospital.  He was then transferred to the US 
Naval Brig in San Diego.  Thereafter, his conduct improved 
and he was released to active duty in September 1966 with 
fifteen days of his confinement deducted as a good conduct 
allowance.  His September 1966 discharge examination 
indicated a "NORMAL" clinical evaluation of his psychiatric 
status.

The evidence of record next reveals that the appellant was 
charged with murder on November 9, 1970.  He was convicted of 
1st degree murder and initially sentenced to life in prison.  
He was charged with larceny by an employee in June 1971 while 
confined in prison.  He was released after seven years in 
prison, but was incarcerated for an additional 10 years in 
1981 due to an aggravated assault.  His clinical records from 
the State Regional Correctional Facility at Mercer first 
reveal a diagnosis of PTSD triggered by a recent violent 
event.

In December 1987, the appellant filed a claim for 
"neuropsychiatric illness - emotional instability" which 
began in "1966."  He reported his reason for separation as 
"Indignities."  In a "Statement of the Case," received in 
February 1988, he indicated that he joined the U.S. Navy in 
1964 with the intent to make a career of naval service.  He 
was a productive member aboard the U.S.S. KRETCHMER before he 
had his first UA in July 1965.  At that time, he received 
orders to depart for Vietnam and he wanted to spend time with 
his family.  He alleged exposure to combat and non-combat 
stressors while serving in Vietnam, and that his daily 
confrontations with death was a "key element" in his 
emotional disturbances upon his return.  

Upon his return to the States, the appellant felt a sense of 
rejection as the KRETCHMER returned to sea without him.  He 
continued to have personal difficulties and related an 
incident in which he was verbally abused and spat upon by war 
protestors.  He had UA's on several occasions because his 
requests for leave time were denied.  Eventually, he was 
court-martialed and sentenced to the brig at which time he 
attempted suicide and was transferred to a psychiatric 
hospital.  He had an escape attempt and was diagnosed as 
"emotionally unstabled."  He was discharged in September 
1966.  Within a year from his discharge from service, he 
began a "criminal adventure" involving crimes of theft, 
murder, rape and burglary.  He was of the opinion that the 
military's lack of proper treatment was the "proximate 
cause" of his post-service criminal behavior.

In a subsequent letter dated in May 1988, the appellant 
argued that his military discharge under Article C-10310(b) 
evidenced that he was diagnosed with a psychiatric disorder 
in service.  He quoted the regulation as follows:

Character and behavior disorders: Duly 
diagnosed character and behavior disorders, 
disorders of intelligence, and transient 
personality disorders due to acute or special 
stress, as listed in Department of Defense 
Disease and injury Codes (NAV-MEDP-5082).

In January and February 1991, the appellant underwent 
psychiatric consultations by Claire M. Cohen M.C, M.D., at 
the State Correctional Institution of Mercer County in 
Pennsylvania with benefit of review of his state correctional 
institutional psychiatric records, his previous VA appeal and 
an interview with his mother.  He primarily complained of 
memory lapses, sleep difficulty, re-experiencing Vietnam 
events, overwhelming guilt from letting his Navy buddies 
down, social withdrawal and fluctuating appetite since 1965.  
His pre-service history included a drowning incident 
involving himself and his two brothers.  His older brother 
drowned to death while he was rescuing his younger brother, 
and he maintained guilt feelings because he was not "man 
enough" to save both of his brothers.  The distress related 
to this incident "came out" in pre-service behavioral 
problems including beating up kids who insulted his brother, 
stealing a car for a joy ride and resorting to drinking 
alcohol.

The appellant further reported an in-service history which 
included punishment for UA due to a misunderstanding with his 
commanding officer.  This same officer caused him problems 
which resulted in further unwarranted disciplinary actions.  
He was transferred to another unit and things went well once 
more.  He started out as a deckhand, but was later promoted 
to a storekeeper.  He volunteered for boat exploratory 
missions because it made him feel proud and heroic "like 
John Wayne."  From thereon, he was exposed to combat and 
non-combat stressors while stationed in Vietnam.  Upon his 
return to the States, war protestors heckled him.  He then 
had a memory lapse for several months with only a few vague 
memories, and spent the next 16 years in a "confused fog, 
'detached from reality.'"

Following his discharge from service, the appellant reported 
frequent periods of amnesia, he became a "nomad" and he 
resorted to alcohol and drug usage.  He reported symptoms of 
flashbacks, sleep disturbance, social isolation, fluctuating 
appetite and hypervigilance.  He had three failed marriages.  
In 1971, he murdered a man who made homosexual advances to 
him.  In this respect, he reported that this man initially 
cut him on the leg with a knife and, after that, the man 
"turned into a Viet Cong."  This killing made him "elated" 
and "whole again."  He felt as if he could kill if 
necessary to save his buddies.  He was convicted of first-
degree murder and sentenced to life imprisonment, but his 
sentenced was reduced and he was released in 1978.  After 
losing a night job as a machinist, he resorted to hanging out 
on the streets using drugs and alcohol.  In June 1980, he 
attended a few sessions with a therapist for depression and 
suicidal ideations.  He was convicted of aggravated assault 
in 1981.  In 1987, he was diagnosed with PTSD.

The interview with the appellant's mother revealed that, as a 
child, he was a good kid with no behavioral problems.  He had 
a period of crying spells and being a loner following the 
drowning of his older brother.  He appeared fine before he 
left for Vietnam.  On his return from Vietnam, his behavior 
changed as he was acting foolish and drinking a lot.  He was 
very irritable and moody and he couldn't get along with 
people.  He would holler about boats during his sleep.  He 
was violent and made frequent suicide threats.  He talked a 
lot about events during the war but he refused to see a 
doctor for help.

Based upon the above, Dr. Cohen offered Axis I diagnoses of 
PTSD and alcohol dependence in remission.  He was also given 
an Axis II diagnosis of narcissistic personality traits (rule 
out disorder).  It was also noted that he was probably more 
vulnerable to acquiring PTSD in response to combat trauma 
because of pre-existing narcissistic personality traits and 
the trauma of helplessly experiencing his brother's drowning 
at age 12. 

In October 1991, a psychologist with Suburban Psychological 
Services, offered diagnoses of PTSD, alcohol abuse in 
remission and substance abuse in remission.  Clinical records 
from the VA mental health clinic during this time period note 
his history for poor impulse control and antisocial behavior 
with a provisional diagnosis of PTSD.

During an April 1992 VA Compensation and Pension examination, 
the appellant reiterated his history of alleged exposure to 
in-service stressors which were "outside the range of usual 
human experience."  He admitted to pre-service behavior 
problems involving alcohol use, beating up kids, and car 
theft as a result of a joy ride.  Following mental status 
interview and psychological testing, the veteran was given 
Axis I diagnoses of PTSD, major depression and history of 
alcohol, cannabis and amphetamine abuse in remission.  The 
examiner also offered the following summary:

[The veteran] describes a extremely difficult 
and complex life history during which he has 
had problems with behavior starting as a youth 
and continuing throughout his adult life.  
This behavior which led to several periods of 
imprisonment is consistent with testing 
results suggesting antisocial personality 
disorder.  However, [the veteran] also has 
significant history of wartime trauma which 
would meet the criteria for the stress of 
post-traumatic stress disorder.  The acute 
symptoms which he describes occurring during 
the years that followed and which resulted in 
treatment in stress groups during prison and 
has led him into treatment at present are 
consistent with post-traumatic stress 
disorder.  This is consistent with also with 
the psychological testing results which are in 
the range of PTSD and of the reports of prior 
examiners, Dr. Cohen, Dr. Williams, and Dr. 
Kirsch.  It should be noted that a personality 
disorder does not in any way preclude a 
diagnosis of post-traumatic stress disorder.

An affidavit from the appellant's mother, dated in October 
1992, attested to her observance of the appellant's behavior 
change upon returning from Vietnam.  She also recalled that, 
upon his return, he appeared disoriented and unstable.  He 
stopped socializing with people and he would not listen to 
anyone.  He acted as if he had a "death-wish."

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty during a period of active wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  However, 
compensation is not payable for primary alcohol and drug 
abuse disorders.  Id.  See Allen v. Principi, 237 F. 3d. 
1368, 1376-77 (Fed. Cir. 2001).  A personality disorder, 
which is not considered a disease or injury within the 
meaning of VA laws and regulations, is not subject to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9 (2001); Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  Major depression is a 
mood disorder.  See 38 C.F.R. § 4.130, Diagnostic Code 9434 
(2001).  As such, the regulatory presumption that allows for 
service connection for psychosis manifest to a degree of 10 
percent within one year from service separation is not 
applicable.  38 C.F.R. § 3.309(a) (2001). 

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West Supp. 2001).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001).

The new regulatory provisions promulgated by VA includes the 
following definitions of the competency of evidence: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159)).

At the outset, the Board notes that the veteran's claim for 
service connection for PTSD was denied by final Board 
decision dated in December 2000.  This decision, therefore, 
will not address the diagnosis of PTSD.  The record on appeal 
reveals that the veteran has been given diagnoses of 
antisocial personality disorder, emotionally unstable 
personality and narcissistic personality traits.  A diagnosed 
personality disorder is not recognized as a disability under 
the law for VA compensation purposes.  38 C.F.R. § 3.303(c) 
(2001); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Because 
a personality disorder is not a ratable disability within the 
Schedule for Rating Disabilities for compensation purposes, 
this portion of the claim must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The dispositive issue on appeal concerns whether the 
veteran's diagnosed major depression was incurred in or 
aggravated by active service.  Undoubtedly, the veteran 
manifested behavioral problems in service, to include an 
assessment of anxiety reaction on one occasion with incidents 
of superficial self-inflicted abrasions.  However, the 
military examiners found that the veteran was engaging in 
"manipulative" conduct and determined that he manifested an 
emotionally unstable personality.  His September 1966 
discharge examination reflected a "NORMAL" clinical 
evaluation of his psychiatric status.  Greater than 25 years 
following his discharge from service, the veteran was given a 
diagnosis of major depression by a VA physician.  There is no 
competent medical evidence that the veteran's major 
depression, which was first diagnosed and treated many years 
after service, is causally related to events during his 
active service.

In this case, the veteran and his mother have submitted 
statements which allege a change in his demeanor following 
his entry into service.  Presumably, the veteran argues that 
his major depression was caused by in-service combat and non-
combat events.  In 1992, the VA examiner noted "severe - 
enduring circumstances; serious chronic illness (PTSD) as a 
possible psychosocial stressor for his major depression.  See 
generally Hernandez-Toyens v. West, 11 Vet. App. 379, 381-82 
(1998) (under the Diagnostic and Statistical Manual of Mental 
Disorders, an Axis IV assessment listing a military 
experience represents a 'etiologically significant 
psychosocial stressor' which may support a nexus finding).  
As held by the Board in December 2000, the veteran's 
recollections of in-service stressors are not only 
inconsistent with the documentary evidence, but must be 
viewed in the background of medical opinion recording his 
manipulative behavior and his admitted history of crimes 
involving deceitful conduct.  His recollections of in-service 
events are not credible.  To this extent the Axis IV notation 
has any bearing on this case, it holds no probative value.  
Waddell v.  Brown, 5 Vet. App. 454 (1993) (medical opinion 
based upon a rejected lay history has no probative value).  
Furthermore, the lay diagnosis and theory of causation 
forwarded by the veteran and his mother holds no probative 
value in this case.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §3.159)) (lay person not competent to 
speak to matters requiring training in the medical sciences).

Based upon the above, the Board finds that the appellant's 
diagnoses of antisocial personality disorder, emotionally 
unstable personality, and narcissistic personality traits are 
not recognized as disabilities under the law for VA 
compensation purposes.  The Board further finds that there is 
no competent medical evidence that the appellant's major 
depression, which was first diagnosed and treated many years 
after service, is causally related to events during his 
active service.  The claim for service connection for an 
acquired psychiatric disorder, therefore, must be denied.  
Given the weight of evidence against the claim for service 
connection, the Board notes that the benefit of the doubt 
rule is not for application.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001).

ORDER

Service connection for an acquired psychiatric disorder is 
denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

